Citation Nr: 0432470	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001, 
for a grant of service connection for type II diabetes 
mellitus, non-proliferative diabetic retinopathy, and 
peripheral diabetic neuropathy of both lower extremities due 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active service from April 1966 to May 1969.

This appeal arises from a November 2001 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which granted 
service connection for type II diabetes mellitus, non-
proliferative diabetic retinopathy, and peripheral diabetic 
neuropathy of both lower extremities due to exposure to Agent 
Orange and assigned an effective date of June 19, 2001.

By rating decision in February 2003, the RO granted the 
veteran an earlier effective date of May 8, 2001 for the 
above disabilities.  However, the veteran's February 2003 
substantive appeal indicates that he is dissatisfied with 
this effective date.  Therefore, the claim remains on appeal.

In addition, in a statement received by the RO in October 
2004, the veteran's representative noted that the RO's grant 
of service connection was based on a September 2001 VA 
examination which linked non-proliferative diabetic 
retinopathy and peripheral diabetic neuropathy of both lower 
extremities to type II diabetes mellitus due to exposure to 
Agent Orange.  This examination also diagnosed the veteran 
with peripheral vascular insufficiency and proteinuria as 
related conditions.  In addition, the representative raised a 
new claim for service connection for hypertension and any 
additional vascular conditions as secondary to the veteran's 
service-connected diabetes mellitus type II.  The Board 
refers these matters to the RO for appropriate action.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
diabetes mellitus type II due to Agent Exposure was received 
on June 19, 2001.   The claim was granted by a rating 
decision dated in November 2001, effective from the date of 
receipt of the claim.  Subsequently, the RO granted an 
earlier effective date of May 8, 2001.
CONCLUSION OF LAW

The criteria for an earlier effective date for the grant of 
service connection type II diabetes mellitus, non-
proliferative diabetic retinopathy, and peripheral diabetic 
neuropathy of both lower extremities due to exposure to Agent 
Orange have been not been met. 38 U.S.C.A. § 5107(b) (2002); 
38 C.F.R. § 3.816 (2004.)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2004).  The appellant was 
notified in the RO's November 2001 decision that the criteria 
for entitlement to service connection for type II diabetes 
mellitus, non-proliferative diabetic retinopathy, and 
peripheral diabetic neuropathy of both lower extremities due 
to exposure to Agent Orange had been met with an effective 
date of June 19, 2001.  This notice also informed the 
appellant of the reasons and bases for the RO's decision.  In 
August 2001, the veteran received notice of the VCAA and a 
description of what the evidence must show to establish 
entitlement to service connection.  In addition, in February 
2003, the veteran received the RO's rating decision granting 
the veteran an earlier effective date for his service-
connected benefits and explaining the criteria for an earlier 
effective date.  Finally, the veteran received statements of 
the case which further described the standard for 
adjudicating his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the RO 
decision, the VCAA letter, and SOC sent to the appellant 
notified him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in November 
2001, after the veteran received VCAA notice in August 2001.  
The RO's August 2001 letter also notified the veteran of VA's 
duty to develop his claim pursuant to the VCAA's provisions, 
to include the duties to develop for "such things as medical 
records, employment records, or records from other Federal 
agencies" and "evidence necessary to support your claim."  
This VCAA notice, combined with the statements of the case, 
clearly complies with the section 5103 content requirements, 
to include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the RO obtained the veteran's 
treatment records from VA and private medical facilities.  
Finally, the veteran has been afforded VA examinations 
covering the disabilities in issue.  Therefore, a remand for 
a medical examination or opinion is not necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 
(c)(4) (2003); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed.Cir. 2003).  Accordingly, the Board finds that there is 
no reasonable possibility that any further assistance would 
aid the veteran in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Earlier Effective Date

A.	Factual Background

The veteran served in Vietnam during the Vietnam era.  His 
service medical records do not contain evidence of 
complaints, diagnosis, or treatment for type II diabetes 
mellitus.  In July 1990, the veteran wrote to the RO, stating 
that he had been seen at VA hospitals and a private facility 
for service-connected Agent Orange conditions.  In April 
1991, the veteran claimed service connection for a skin 
condition; leg pain; high blood pressure; neck pain; and 
tiredness, forgetfulness, and a nerve condition due to 
exposure to Agent Orange.  A rating decision dated September 
1994 denied service connection, noting that a presumption of 
service connection was not warranted for any of the diseases 
claimed by the veteran and there was no other basis for 
service connection.  

A progress note dated April 1995 from the veteran's private 
physician indicated that he had a diagnosis of diabetes 
mellitus approximately four years ago.  Since that time, he 
had progressively worsening tingling, numbness, and 
parasthesis of both lower extremities.  Findings were 
compatible with advanced generalized sensory motor 
neuropathy.

The claims file also contains VA treatment notes.  Notes from 
a January 1995 substance abuse program show that the veteran 
had diabetes and "circulatory" problems with his legs.  He 
was placed on a diabetic diet.  In March 1995, the veteran 
complained of pain in both legs.  In April 1995, he told a 
doctor he had neuropathy in the legs.  In May 1995, a 
progress note listed the veteran's diseases, including 
diabetes mellitus.  He continued to complain of pain and 
cramps in both legs.  In June 1995, the veteran reported 
hypoglycemic episodes.

In December 1995, the veteran underwent nerve studies.  The 
studies revealed normal motor latency and amplitudes of the 
left ulnar and radial nerves, but decreased sensory amplitude 
of the left ulnar nerve.  An examiner reported that these 
findings were compatible with neuropathy secondary to 
diabetes mellitus.  In October 1995, the veteran underwent a 
VA examination for a muscle injury to his left arm.  The 
examiner noted damage to the nerve with diminished sensation 
and weakened muscles.  He diagnosed the veteran with 
residuals of a gunshot wound to the left arm, post-traumatic 
partial left radial nerve lesion, and diabetic neuropathy by 
nerve conduction study.

The claims file also contains a medical certificate from the 
veteran's private physician dated July 1996.  The physician 
wrote that the veteran was disabled, in part, due to type II 
diabetes mellitus and venous insufficiency.   Another July 
1996 treatment note indicated right arm numbness with a 
history of diabetes mellitus.

In October 1996, the veteran underwent a general VA 
examination.  The examiner noted a ten-year history of 
diabetes mellitus.  The veteran complained of numbness, 
parasthesia, and cramps in the legs.  He also had skin 
lesions that healed slowly.  He was diagnosed with diabetes 
mellitus non-insulin dependent with peripheral neuropathy.  
In November 1996, the veteran underwent a VA examination of 
the skin.  The examiner reported a history of diabetes 
mellitus.  The veteran took medication for neuropathy and had 
lesions on his legs.  The examiner diagnosed the veteran with 
porphyria cutanea tarda and peripheral neuropathy.  The 
veteran also underwent a VA muscle examination in December 
1996.  Again, the examiner noted a history of diabetes 
mellitus with diabetic neuropathy.

A September 2001 VA examination indicated a diagnosis of type 
II diabetes mellitus, uncontrolled, with peripheral 
neuropathy, retinopathy, peripheral vascular insufficiency, 
and proteinuria.

B.	Analysis

In June 2001, the veteran filed a claim for service 
connection for type II diabetes mellitus due to exposure to 
Agent Orange.  In November 2001, the RO granted service 
connection for type II diabetes mellitus, non-proliferative 
diabetic retinopathy, and peripheral diabetic neuropathy of 
both lower extremities due to exposure to Agent Orange and 
assigned an effective date of June 19, 2001 (the dated the 
veteran's claim was received.)  In July 2002 the veteran 
filed a notice of disagreement, stating that the effective 
date of his service-connected benefits should be 1987 when he 
first presented evidence of diabetes mellitus.  In February 
2003, the RO granted an earlier effective date of May 8, 
2001, the effective date of the regulation allowing service 
connection for type II diabetes mellitus on a presumptive 
basis.

Following the enactment of the Agent Orange legislation in 
1984, service connection could be established for certain 
diseases manifested to a degree of 10 percent or more during 
the veteran's lifetime if the veteran served in Vietnam 
during the Vietnam era. The Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11, 12 (Feb. 6, 1991), gave the 
Secretary the authority to add to the list of diseases 
subject to service connection on a presumptive basis. That 
list is set forth at 38 C.F.R. § 3.309(e) (2004). Type II, or 
adult-onset diabetes mellitus was added to the list, 
effective July 9, 2001. See 66 Fed. Reg. 23,166 (May 8, 
2001). The United States Court of Appeals for the Federal 
Circuit later held that the effective date of the regulation 
should be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2) 
(West 2002). See Liesegang v. Sec'y of Veterans Affairs, 312 
F.3d 1368, 1378 (Fed. Cir. 2002).

This was a liberalizing regulation. Cases involving 
liberalizing regulations are governed, for effective date 
purposes, by the provisions of 38 U.S.C.A. § 5110(g) (West 
2002) and 38 C.F.R. § 3.114(a) (2004).  As pertinent to this 
appeal, § 3.114 provides that where the claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request, but no earlier than the effective 
date of the regulation.  38 C.F.R. § 3.114(a)(3).  In this 
case, that date is May 8, 2001, the effective date 
established by the rating decision of February 2003.  

In a February 2001 substantive appeal, the veteran asserted 
that the Nehmer Stipulation should apply to his claim.  
However, an earlier effective date is not warranted in this 
case pursuant to the Nehmer Stipulation and Order because the 
provisions of that Order do not apply to the veteran's claim.  
In May 1989, the United States District Court for the 
Northern District of California voided all denials of Agent 
Orange claims based on the regulations that became effective 
on September 25, 1985.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).  

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States 


Veterans' Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 
17, 1991) (Nehmer Stipulation). The effective date of any 
resulting award of benefits would be based on the filing date 
of the original claim, for claims originally filed before May 
3, 1989 (Stipulation 1), or on the later of the filing date 
of the claim or the date of disability or death of the 
veteran, for claims filed after May 3, 1989 (Stipulation 2). 
See Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation that became effective on September 24, 2003. 68 
Fed. Reg. 50,966 (Aug. 25, 2003), 38 C.F.R. § 3.816.  That 
regulation defines a "Nehmer class member" to include a 
Vietnam veteran who has a covered herbicide disease, to 
include type II, or adult-onset diabetes mellitus. Id. at 
50,970. The regulation further provides that where a "Nehmer 
class member" is entitled to disability compensation for a 
covered herbicide disease, and his claim for disability 
compensation "was either pending before VA on May 3, 1989, or 
was received by VA between that date and the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease," the effective 
date of the award will be the later of the date the claim was 
received by VA or the date the disability arose. Id. at 
50,971.

Where the foregoing requirements are not met, the regulation 
provides that the effective date of the award "shall be 
determined in accordance with" 38 C.F.R. §§ 3.114 and 3.400.  
38 C.F.R. § 3.816(c)(4).  The first actual diagnosis of 
diabetes mellitus was in October 1996.  However, the veteran 
may have had diabetes as early as 1986- as evidenced by the 
1996 VA examination reporting a ten year history of diabetes 
mellitus.  There is no question that the claim received on 
June 19, 2001 constituted a claim for service connection for 
type II diabetes mellitus based on Agent Orange exposure.  
The only earlier claim for service connection for a 
disability due to Agent Orange was the veteran's April 1991 
claim for service connection for a skin condition; leg pain; 
high blood pressure; neck pain; and tiredness, forgetfulness, 
and nerve condition due to exposure to Agent Orange.



A claim will be considered a claim for compensation for a 
particular covered herbicide disease if

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or

(ii) VA issued a decision on the claim[] between May 3, 
1989[,] and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered herbicide disease, in which VA denied compensation 
for a disease that reasonably may be construed as the same 
covered herbicide disease for which compensation has been 
awarded.  38 C.F.R. § 3.816(c)(2). 

The Board finds that the claim received in April 1991 could 
not reasonably be viewed as indicating an intent to apply for 
compensation for the covered herbicide disability, type II 
diabetes mellitus.  Moreover, even when the Board considers 
comtemporanious supporting documents, there is no credible 
evidence that the veteran intended to file a claim for 
service connection for type II diabetes mellitus in April 
1991.  The fact that there is evidence that the veteran may 
have had diabetes mellitus prior to May 2001 does not 
constitute a claim for service connection for the disease.

Based on the foregoing, the Board finds that the RO 
established the earliest effective date permitted under the 
law based on the veteran's June 19, 2001 claim. The 
preponderance of the evidence is against the veteran's claim, 
and the veteran is not entitled to an effective date for the 
grant of service connection for type II diabetes mellitus 
earlier than May 8, 2001.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
enunciated in 38 C.F.R. § 5107 (b) is not applicable.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
Accordingly, the claim must be denied.



ORDER


Entitlement to an effective date earlier than May 8, 2001, 
for a grant of service connection for type II diabetes 
mellitus, non-proliferative diabetic retinopathy, and 
peripheral diabetic neuropathy of both lower extremities due 
to exposure to Agent Orange is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



